Order entered October 3, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-11-00505-CV

     UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                                  V.

                                      ISAAC LIOU, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. 11-03876-J

                                             ORDER
       Before the Court is appellee’s September 27, 2016, (1) motion to remove court’s internet

search links referencing this case; (2) emergency motion to remove court’s internet search links

referencing this case; and (3) motion to restrict electronic access or alternatively, to seal or redact

access referencing this case. We DENY appellee’s September 27, 2016 motions.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE